Merrick, J.
The declaration shows no breach of the condition of the recognizance. On the contrary, it appears from the facts alleged therein that the said P. B. Howard, the debtor, appeared and submitted himself to examination at the time and place fixed for that purpose, and there remained until his examination was concluded; that he made no default, and did not depart without leave, but did abide the final order of the magistrate, by which he was discharged from imprisonment and allowed to go so discharged without day. This was sufficient; and having fully performed all that was required of him, they exonerated him and his sureties from all further responsibility ■under the recognizance into which they had entered. Jacot v. Wyatt, 10 Gray, 236. Doane v. Bartlett, 4 Allen, 76. Skinner v. Frost, 6 Allen, 285. It is unnecessary to consider whether the .recognizance was in all particulars correct, or whether the final adjudication of the magistrate was in accordance with a just construction of the provisions of the statute. If the debtor did his duty and conformed to the requirements of the obligation into which he entered, he is not to be held responsible for errors which others may have committed. Demwrrer sustained.